ORDER
On August 27, 2001, petitioner was indefinitely suspended from the practice of law, retroactive to August 2, 2000. In the Matter of Perrow, 346 S.C. 515, 552 S.E.2d 295 (2001). Petitioner has now filed a petition for reinstatement. The Committee on Character and Fitness recommends the petition be granted upon certain conditions.
We grant the petition for reinstatement, subject to the following conditions:
1. Petitioner must practice under the supervision of a mentor for the first two years after he returns to the practice of law. Petitioner and the Office of Disciplinary Counsel shall agree on the attorney selected to be the mentor. The attorney who serves as petitioner’s mentor shall file a written report with the Office of Disciplinary Counsel on a semi-annual basis for the two (2) year period.
2. At his own expense, petitioner’s financial statements shall be audited on a quarterly basis and reports shall be submitted to the Office of Disciplinary Counsel for its review for a two (2) year period.
3. Petitioner must enroll in and successfully complete the Risk Management Program or a similar program provided by the South Carolina Bar. The South Carolina Bar shall notify the Office of Disciplinary Counsel of petitioner’s successful completion of the review program.
Prior to reinstatement, petitioner shall reimburse the Lawyers’ Fund for Client Protection if any fund amounts were expended on behalf of petitioner. The Lawyers’ Fund for Client Protection shall promptly notify the Court in writing that petitioner has either reimbursed the Fund or that it has not expended funds on petitioner’s behalf. Once the Court *232has received proof of petitioner’s compliance with this provision, petitioner shall be scheduled to be sworn in.
IT IS SO ORDERED.
/s/JeanH. Toal, C.J.
FOR THE COURT
WALLER, J., not participating.